Case 1:20-cr-00314-JMS-TAB Document 27 Filed 12/22/20 Page 1 of 4 PageID #: 70




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

THE UNITED STATES OF AMERICA,                         )
                                                      )
                       Plaintiff,                     )
                                                      )
                       v.                             )
                                                      )
DONTE SWINTON,                                        ) CAUSE NO: 1:20-cr-00314-JMS-TAB
                                                      )
                       Defendant.                     )

                  GOVERNMENT'S UNOPPOSED MOTION TO CONTINUE
                     FINAL PRE-TRIAL AND JURY TRIAL DATES

       Comes now the United States of America, by counsel, John E. Childress, Acting United

States Attorney for the Southern District of Indiana, and Jayson W. McGrath, Assistant United

States Attorney and the defendant, Donte Swinton, through his counsel, and respectfully, in the

interests of justice, files this Unopposed Motion to Continue the Final Pre-Trial and Jury Trial date

of the Defendant and in support therefore states:

   1. This case was scheduled for Final Pretrial Conference on February 5, 2021, and Jury

       Trial on January 28, 2021;

   2. The United States District Court for the Southern District of Indiana has ordered all jury

       trials suspended until March 1, 2021. A trial continuance is necessary to stem the spread

       of COVID-19. In the Matter of: Continued Court Operations Under the Exigent

       Circumstances Created by Covid-19 and Related Coronavirus, General Order (S.D. Ind.

       Dec. 16, 2020). As acknowledged in the General Order, a continuance of jury trials, and

       this trial in particular, is necessary to assist in stemming the spread of the COVID-19

       pandemic our jurisdiction faces.
Case 1:20-cr-00314-JMS-TAB Document 27 Filed 12/22/20 Page 2 of 4 PageID #: 71




   3. Although the Court’s General Order addresses the district-wide health concern (Id. ¶ I),

      and references the Speedy Trial Act and particularized bases for a continuance of any and

      all trials (Id. ¶ III), the Supreme Court has emphasized that the Speedy Trial Act’s end-

      of-justice provision “counteract[s] substantive open-endedness with procedural

      strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner v. United

      States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be

      harmless. Id. at 509. Accordingly, under the plain text of the Speedy Trial Act and the

      reasoning of Zedner, the General Order requires specific supplementation.

   4. Ends-of-justice continuances are excludable only if “the judge granted such continuance

      on the basis of his findings that the ends of justice served by taking such action outweigh

      the best interest of the public and the defendant in a speedy trial.” § 3161(h)(7)(A).

      Moreover, no such period is excludable unless “the court sets forth, in the record of the

      case, either orally or in writing, its reason or finding that the ends of justice served by the

      granting of such continuance outweigh the best interests of the public and the defendant

      in a speedy trial.” Id.

   5. Consistent with the facts and circumstances of this case and the measures outlined in the

      Court’s General Order, a continuance serves the ends of justice and protects the public.

      See 18 U.S.C. § 3161(h)(7).

   6. In addition to the public health concerns for prospective jurors, court personnel, and

      parties, an ends-of-justice delay is particularly apt in this case because for purposes of

      trial preparation, both parties require close contact with other individuals such as the

      client, law enforcement agents, and fact witnesses.
Case 1:20-cr-00314-JMS-TAB Document 27 Filed 12/22/20 Page 3 of 4 PageID #: 72




    7. On December 22, 2020, counsel for the government and defense counsel discussed this

        Motion to Continue. Both parties are in agreement that the ends of justice served by the

        continuance sought herein outweigh the best interests of the public and the defendant to a

        speedy trial. Both parties approve the form of the proposed order, filed for the Court’s

        consideration. Thus, the delay in the trial date attributable to this request for continuance

        is excludable under 18 U.S.C. § 3161 et seq.

    WHEREFORE, the government requests that the Court enter a case-specific order finding

excludable delay under § 3161(h)(7) and directing that the scheduled final pretrial conference of

January 28, 2021 and the jury trial date of February 8, 2021, be vacated, and that this case be

reset for a jury trial at such other time as the court’s calendar will permit.

                                                Respectfully submitted,

                                                JOHN E. CHILDRESS
                                                Acting United States Attorney



                                        By:     /s/Jayson W. McGrath
                                                Jayson W. McGrath
                                                Assistant United States Attorney
Case 1:20-cr-00314-JMS-TAB Document 27 Filed 12/22/20 Page 4 of 4 PageID #: 73




                                 CERTIFICATE OF SERVICE

       I hereby certify a copy of the foregoing Motion to Continue was filed electronically.
Notice of this filing will be sent to the applicable parties by operation of the Court=s CM/ECF
system.

                                             /s/Jayson W. McGrath
                                             Jayson W. McGrath
                                             Assistant United States Attorney


Office of the United States Attorney
10 West Market Street
Suite 2100
Indianapolis, Indiana 46204
Telephone: 317-226-6333




                                                4
